                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

 MICHAEL STREETER,

                         Plaintiff,                                          4:18CV3077

         vs.
                                                                                ORDER
 SAEILO, INC.,

                         Defendant.


                                STIPULATED PROTECTIVE ORDER

        THE PARTIES TO THIS LAWSUIT: Plaintiff MICHAEL STREETER, by and through his

attorneys of record, DOWDING, DOWDING, DOWDING & URBOM, and Defendant SAEILO INC.

d/b/a KAHR ARMS, by and through their attorneys of record, RENZULLI LAW FIRM, LLP, and

ERICKSON SEDERSTROM, P.C., shall be bound by and adhere to the terms and conditions of the

following Protective Order.

1.      Definitions:

        (a)     “Document” means all written, recorded or graphic matter however produced or

                reproduced, and all objects and tangible things including, but not limited to, pleadings,

                records, graphs, charts, audiotapes, videotapes, notes, invoices, electronically-stored data,

                exhibits, answers to Interrogatories, responses to Requests for the Production of

                Documents, responses to Requests for Admissions, and deposition transcripts.

        (b)     “Protected Document” means any document (including, but not limited to, any and all

                excerpts, digests, summaries or indices thereof) produced during discovery or at the trial

                of this action which is of a proprietary, confidential, trade secret, or of a commercially

                and/or competitively sensitive nature and is designated in good faith at the time of

                production by the producing party to be a “Protected Document.” A “Protected

                Document” shall continue to be a “Protected Document” until such time as the producing

                party expressly agrees in writing that the document is no longer considered to be a
                “Protected Document” or there is a finding by this Court that the document is not the

                proper subject of protection under Nebraska law.

        (c)     “Protected Testimony” means any testimony given by way of deposition, Interrogatory or

                at trial of this action (including, but not limited to, any and all excerpts, digests,

                summaries or indices thereof) which is of a proprietary, confidential, trade secret or of a

                commercially and/or competitively sensitive nature and is designated in good faith at the

                time the testimony is given by the testifying party to be “Protected Testimony.”

                “Protected Testimony” shall continue to be “Protected Testimony” until such time as the

                producing party expressly agrees in writing that the testimony is no longer considered to

                be “Protected Testimony” or there is a finding by this Court that the testimony is not the

                proper subject of protection under Nebraska law.

        (d)     “Party” means any party to this action, its parent, subsidiary, or affiliated entities, if any,

                and its shareholders, directors, officers, employees, and agents or representatives.

        (e)     “This case” or “this action” or “this litigation” means the above captioned matter

                currently pending in the United States District Court for the District of Nebraska styled

                Michael Streeter v. Saeilo, Inc., d/b/a Kahr Arms, Case No. 4:18-cv-03077-CRZ.

2.      IT IS HEREBY ORDERED AND AGREED that any and all documents produced or to be

produced by any party to this action pursuant to any Disclosure, Subpoena, Interrogatory, Request for

Production of Documents and/or Request for Admission served by any other party, or testimony given by

way of deposition, Interrogatory or at trial for which the producing or testifying party asserts a claim of

proprietary, confidential, trade secret or otherwise sensitive commercial information as defined in

paragraphs 1 (b) and (c) above and properly designated as “Protected Documents” or “Protected

Testimony” shall be subject to this Protective Order. These documents, information, and testimony are to

be maintained in a confidential manner under the procedures as hereinafter set forth below.

3.      Without further order of this Court, requesting or receiving parties may show “Protected

                                                      2
Documents” and/or “Protected Testimony,” and may disclose the contents thereof, only to the following

persons (hereinafter referred to as “Qualified Persons”):

        (a)     Counsel of record in this action for requesting or receiving party; counsel of record shall

                be limited to attorneys who have filed an official appearance with the Court in this action

                or specifically appeared on pleadings or discovery by listing their name, firm information,

                address, telephone number and party represented;

        (b)     Regular employees working under direct supervision of counsel of record in this action

                assigned to and necessary to assist such counsel in the preparation or trial of this action;

        (c)     Bona fide independent (i.e., not employed by or affiliated with a party or an affiliated

                company of a party) experts whom counsel, in good faith, reasonably anticipates will testify

                at trial as experts and any consulting experts only to the extent necessary for preparation,

                formulating opinions or testifying in this action, subject to all of the terms and conditions

                of this Order;

        (d)     Any person who authored, created, or received the “Protected Document” or “Protected

                Testimony” prior to their production in this litigation;

        (e)     A court reporter retained by a party for deposition; and

        (f)     The Court and its personnel and any jury impaneled in this action.

4.      In the event that any person, expert or witness in this action or other “Qualified Person” is not

willing to agree to be bound by this Protective Order, the party seeking confidentiality may move the Court

for an Order compelling the person to comply with this Protective Order within fifteen (15) days of written

notification that the person is unwilling to be bound. This provision is without waiver to any party’s right

to move the Court for a ruling on whether it may use material designated as a “Protected Document” or

“Protected Testimony” pursuant to this Protective Order in questioning an expert or witness who refuses to

sign and is not compelled by the Court to maintain confidentiality.




                                                     3
5.      If a person, expert, witness or other “Qualified Person” refuses to acknowledge and be bound by

this Protective Order during the course of a deposition, the deposition may be adjourned so that the party

seeking confidentiality may move for an order compelling the person, expert or witness to comply with this

Protective Order within twenty (20) days following the refusal to sign this Protective Order. The time for

filing such a motion, when the refusal is during a deposition, is controlled by this paragraph.

6.      Every “Protected Document” copied for production (including excerpts, digests, summaries or

indices thereof) shall be clearly marked as follows:

                                          Protected Document
                                Streeter v. Saeilo, Inc., d/b/a Kahr Arms
                                   In the United States District Court
                                      For the District of Nebraska
                                      Case No. 4:18-cv-03077-CRZ
                                SUBJECT TO PROTECTIVE ORDER
                                             DO NOT COPY

and shall remain at all times under the custody of counsel for the party or parties obtaining such documents,

or their experts as defined in paragraph 3(c) above only.

7.      “Protected Testimony” shall be noted in the record at the start and the conclusion of “Protected

Testimony” and shall remain at all times under the custody of counsel of record for the party or parties

obtaining such testimony, or their experts as defined in paragraph 3(c) above only. The parties agree that

entire transcripts with attached exhibits shall be marked as “Protected Testimony” and that, within twenty

(20) days of receipt of such transcripts, the party seeking confidentiality must affirmatively identify those

portions of the transcripts which the party contends are subject to this Protective Order.

8.      If any party challenges the confidentiality designations of any “Protected Document” or “Protected

Testimony,” the party shall provide written notice of its challenge and the parties shall confer in good faith

to attempt to resolve the dispute. If the parties are unable to resolve the dispute, the party challenging the

confidentiality designation may seek appropriate relief from the Court. The party claiming confidentiality

will have the burden of proving that the challenged confidentiality designation is appropriate in the


                                                       4
circumstances. All interested parties will make best efforts to resolve such disagreements as to

confidentiality before submitting them to the Court.

9.      If a party contends in good faith that any document or testimony has been erroneously designated

as a “Protected Document” or “Protected Testimony” and subject to this Protective Order, the party and

any “Qualified Person” shall nevertheless treat the document as a “Protected Document” and the

testimony as “Protected Testimony” unless and until the party either: (a) obtains the producing party's

written permission to do otherwise, or (b) if the producing party refuses to give such permission, an order

of the Court is obtained finding that the document or testimony is not subject to this Protective Order.

10.     “Protected Documents,” the material contained therein and “Protected Testimony” shall not be used

or shown, disseminated, copied or in any way communicated to anyone for any purpose whatsoever other

than “Qualified Persons,” as defined above. Except as provided for in paragraph 3 above, the parties and

“Qualified Persons” shall keep all “Protected Documents,” the material contained therein and “Protected

Testimony” confidential from all persons.

11.     Before being given access to any “Protected Document” or “Protected Testimony,” each “Qualified

Person” to whom a receiving party and/or anyone acting on the party's behalf including, but not limited to,

the party's counsel of record, agents and/or representatives, intend to deliver, exhibit, disclose or otherwise

communicate and/or disseminate any “Protected Document,” material contained therein or “Protected

Testimony” in any form whatsoever, such “Qualified Person” shall be advised of the terms of this Protective

Order, shall be given a copy of this Order, and shall agree, in writing, to be bound by its terms by execution

of the Affidavit attached hereto as Exhibit “A.” The party's counsel of record shall maintain a list of all

“Qualified Persons” to whom any “Protected Document,” material contained therein or “Protected

Testimony” is provided, specifying the “Protected Document,” material or “Protected Testimony” provided

to the “Qualified Person” and that list shall be available for inspection by the Court only in the event that




                                                       5
the producing party reasonably and in good faith believes that the provisions of this Protective Order have

been violated.

12.       Counsel of record for a requesting or receiving party shall keep records of all copies of each

“Protected Document” or “Protected Testimony” made and/or distributed, in whole or in part, or any

summaries or excerpts thereof to “Qualified Persons.” Any copies so distributed shall be returned to the

respective counsels immediately upon the completion of the “Qualified Person’s” retention in this case.

13.       To the extent that any “Protected Document” or information obtained therefrom, is used in the

taking of depositions, all such “Protected Documents” and information shall remain subject to the

provisions of this Protective Order, along with the transcript pages of the deposition testimony dealing with

the “Protected Documents,” “Protected Testimony” or information. At the time any “Protected Document”

is used in any deposition, the reporter shall be informed of this Protective Order and shall be required to

operate in a manner consistent with this Protective Order, and the reporter shall mark the deposition

transcript as “Confidential.” Any “Protected Documents” marked as exhibits shall be kept in a separate

sealed envelope, with the envelope appropriately marked that the contents are subject to this Protective

Order. In the event the deposition is videotaped, the original and all copies of the videotape shall be marked

by the video technician to indicate that the contents of the videotape are subject to this Protective Order in

substantially the same form as follows below:

                  This videotape contains confidential testimony used in this case and is
                  not to be viewed or the contents thereof displayed, or revealed except
                  by order of the Court, or pursuant to written stipulation of the parties.
      14. All documents that are filed with the Court that contain any portion of any “Protected Document”

          or information taken from any “Protected Document” (in summary form or otherwise) shall be

          filed in a sealed envelope, or other appropriate sealed container on which shall be endorsed the

          caption of the litigation and a notation that the contents are subject to this Protective Order in

          substantially the same form as follows below:

                  This envelope is sealed and contains confidential information filed in
                                                        6
            this case by [name of party] and is not to be opened or the contents
            thereof displayed, or revealed except by Court personnel or by order
            of the Court or pursuant to written stipulation of the parties.
15. No requesting or receiving party or “Qualified Person” who receives copies of any “Protected

    Documents” or “Protected Testimony” or any part, portion, summary or excerpt thereof produced

    in accordance with this Protective Order, is authorized to disseminate or distribute in any manner,

    all or any part of the “Protected Document” or “Protected Testimony” to any other person, firm,

    corporation or organization, without the prior written consent of the producing party, or upon

    further order of this Court.

16. That all documents, information, or other data disclosed by the producing party, which are the

    subject of this Protective Order, shall be used solely for the purposes of this litigation and not for

    any other purpose, including any business purpose or any other litigation, mediation or

    arbitration.

17. Within twenty (20) days from and after the conclusion of this litigation, including any appeals,

    either: (a) by compromise settlement, (b) by stipulated dismissal, (c) by entry of judgment, or (d)

    by conclusion of appeals, whichever shall occur first, copies of all “Protected Documents,”

    “Protected Testimony” or other materials subject to this Protective Order shall be destroyed by

    counsel for the party who sought their production who shall provide a certification to counsel for

    the producing party attesting to the destruction of all materials.

18. No requesting or receiving party, their counsel of record or experts, shall under any circumstances

    sell, offer for sale, advertise, communicate, disseminate, withhold or otherwise publicize either

    the contents of “Protected Documents” or “Protected Testimony,” or the fact that the requesting

    or receiving party has obtained confidential and/or privileged documents or testimony from the

    producing party.

19. This Protective Order shall be binding upon the parties hereto, upon their counsel of record, and

    upon the parties and their attorneys’ successors, executors, personal representatives,

    administrators, heirs, representatives, assigns, subsidiaries, divisions, employees, agents, retained
                                                  7
    experts, and the persons or organizations over which they have control.

20. After termination of this litigation, including any appeals, the provisions of this Protective Order

    shall continue to be binding, except with respect to those documents and information that become

    a matter of public record. This Court retains and shall have jurisdiction over the parties and

    recipients of the “Protected Documents” or “Protected Testimony” for enforcement of the

    provisions of this Protective Order following termination of the litigation.

21. If a party inadvertently produces “Protected Documents” or “Protected Testimony” not

    designated as such, it may re-designate such information by giving written notice to all parties

    that the production of such information without having been designated as “Protected

    Documents” or “Protected Testimony” was inadvertent. Upon receipt of such notice, all parties

    in possession of such information must stamp all such information as provided above. Any such

    inadvertent production shall not be considered a waiver of the terms and conditions of this

    Protective Order.

22. Neither the taking nor the failure to take any action to enforce the provisions of this Protective

    Order, nor the failure to object to any such action or omission, shall constitute a waiver of any

    claim or defense in the trial that any document or communication is a “Protected Document” or

    “Protected Testimony” or subject to any other privileges or is inadmissible for any other reason.


    Dated this 24th day of October, 2018.

                                                       BY THE COURT:

                                                       s/ Cheryl R. Zwart
                                                       United States Magistrate Judge




                                                  8
APPROVED AND AGREED:




Joseph C. Dowding, Esq.
DOWDING, DOWDING, DOWDING & URBOM
PO Box 83103
201 N. 8th Street, Suite 242
Lincoln, NE 68501-3103
Telephone: (402) 477-1010

Attorneys for Michael Streeter




________________________
Jerald C. Rauterkus, Esq.
Nicholas Sullivan, Esq.
ERICKSON SEDERSTOM, P.C.
10330 Regency Parkway Drive Suite 100
Omaha, NE 68114-3761
Telephone: (402) 397-2200

and

Christopher Renzulli, Esq. (pro hac vice)
RENZULLI LAW FIRM, LLP
One North Broadway, Suite 1005
White Plains, NY 10601
(914) 285-0700 Telephone

Attorneys for Saeilo, Inc., d/b/a Kahr Arms




                                              9
                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA



MICHAEL STREETER                           )
                                                   )                         Civil Action No.
                         Plaintiff,                )                         4:18-cv-03077-CRZ
                                                   )
                                                   )
              v.                                   )
SAEILO, INC. d/b/a KAHR ARMS,                      )
                                                   )
                         Defendant.                )


        I,                      , being of lawful age, do hereby depose and state as follows:

        1.       I do hereby acknowledge that I have received and read a copy of the attached Stipulated

Protective Order.

        2.       I understand the terms and conditions of the Stipulated Protective Order.

        3.       I agree to be bound by the terms of the Stipulated Protective Order, and will not reveal any

“Protected Document” or “Protected Testimony” to any unauthorized person.

        4.       I will return all “Protected Documents” or “Protected Testimony” to the producing party

within ten (10) days after the producing party is no longer a party to this action or within ten (10) days after

I am no longer employed by counsel of record, whichever event occurs sooner.

        5.       I recognize that the producing party will be irreparably harmed by the dissemination or

untimely retention of any “Protected Document” or “Protected Testimony.”

        6.       I understand that unauthorized disclosures of “Protected Documents” or “Protected

Testimony” in violation of this Order shall constitute contempt of Court.

        7.       I consent to the exercise of personal jurisdiction by this Court for enforcement of all terms

of this Order.


                                                       10
FURTHER AFFIANT SAITH NOT.


                                      This    day of              , 201__.

                                  _
(Name)



__________________________
(Address, City, State, Zip)



__________________________
(Telephone #)



                                  _
(Affiliated Company)



Relationship to this lawsuit:

             Subscribed and sworn to before me this     day of               , 201 .




                                                            Notary Public

My Commission Expires:




                                                       11
                                      CERTIFICATE OF SERVICE

         I hereby certify that on ______________, I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system, which will send notification of such filing to the following:

______________________________________________, and I hereby certify that I have mailed by United

States    Postal   Service    the    document     to        the   following   non   CM/ECF     participants:

_____________________________________________.



                                                  s/_____________________________


                                                                                             (Rev. 12/1/16)




                                                       12
